Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn.

I.        Action Summary
Receipt of the remarks and amendments filed on 01/10/2022 is acknowledged. After the examiner’s amendment below claims 1, 10, 11, 13-18, 23-26, 28, 29, and 32 are now in condition for allowance. Claims 10, 11, 13, 23, 25, 26, 28, and 32 are directed to an allowable product (subcombination). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 14-18, 24, and 29, directed to the process of making or using and combination comprising an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 02/19/2020 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

II.         Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Lin J. Hymel on 01/27/2022.
The application has been amended as follows:            
In claim 1, line 2 under “formula I”, please DELETE [preferably 3 to 8,].  
In claim 1, line 8 under “formula I”, please DELETE [,] between “-OH” and “-NH2” and DELETE [, -NHR3 , -SH, or -C(O)O-, wherein R3 is C1-C10 alkyl] after “–NH2”.
INSERT --- or --- between “-OH” and “-NH2”. 
In claim 1, line 10 under “formula I”, please DELETE [C1-C10].
In claim 1, line 10 under “formula I”, please INSERT --- C1-C2 --- before “alkyl”. 
In claim 1, line 12 under “formula I”, please INSERT --- wherein said alkylating agent comprises a linear alkyl moiety of 8 to 12 carbon atoms --- after “properties”. 

In claim 10, line 13 under “formula I”, please DELETE [4].  
In claim 10, line 13 under “formula I”, please INSERT --- 8 --- before “to”. 

In claim 11, line 7 under “formula II”, please DELETE [C4].  
In claim 11, line 7 under “formula II”, please INSERT --- C8 --- before “-C12”. 

Please DELETE claim 30.

Please DELETE claim 31.

In claim 32, line 2, please DELETE [C6].  
In claim 32, line 2, please INSERT --- C10 --- before “-C12”. 

III.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
8-12 alkyl halide alkylating agent. Israels et al. (US 2011/0105333 A1) in view of Xiang et al. and Weide et al.’s teachings, absent improper hindsight, do not direct one to use C8-12 alkyl halide alkylating agent as claimed in the instant application and described above in view of the unexpected enhanced biocidal activity in table 2 of the instant specification. For the aforementioned reasons pending claims 1, 10, 11, 13-18, 23-26, 28, 29, and 32 (now claims 1-16) are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612